

116 HRES 828 IH: Expressing the sense of the House of Representatives that the United States Trade Representative should promptly resume negotiations to conclude the Environmental Goods Agreement.
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 828IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Ms. DelBene (for herself, Mr. Panetta, Mr. Beyer, Ms. Sewell of Alabama, and Mr. Kind) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the United States Trade Representative
			 should promptly resume negotiations to conclude the Environmental Goods
			 Agreement.
	
 Whereas climate change is one of the most serious threats we face today; Whereas transitioning towards a low-emissions economy must be a priority for all countries;
 Whereas, on July 8, 2014, the United States and other member countries of the World Trade Organization, accounting for nearly 90 percent of global exports in environmental goods, began negotiations on the Environmental Goods Agreement;
 Whereas the Environmental Goods Agreement would eliminate tariffs on a broad range of environmental goods including wind turbines, water treatment filters, solar water heaters, and bicycles;
 Whereas the United States is a leader in the development of environmental goods, but such goods can face tariffs as high as 50 percent when exported to other countries; and
 Whereas the negotiations represent a significant opportunity to help countries across the world access high-quality affordable environmental goods while also leveling the playing field for American manufacturers and supporting green jobs: Now, therefore, be it
	
 That it is the sense of the House of Representatives that not later than 90 days after the date of the adoption of this Resolution, the United States Trade Representative should resume negotiations to conclude the Environmental Goods Agreement.
		